Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an earbud for headset of communication system, has battery charging circuitry that is positioned within device housing and that is operable to charge rechargeable battery when coupled to receive power from external power source. 
Independent Claim 1, identifies a uniquely distinct feature of :an acoustic vent formed through the speaker housing to provide a path for acoustic pressure to vent;  a rechargeable battery disposed within the device housing;  a wireless antenna disposed within the device housing; wireless circuitry coupled to the wireless antenna and configured to input and output radio frequency signals for wireless communications; a user-interface touch control disposed on the device housing and operable to control a function of the earbud; and battery charging circuitry coupled to the rechargeable battery and positioned within the device housing, the battery charging circuitry operable to charge the rechargeable battery when coupled to receive power from an external power source.
 Independent Claim 14, identifies a uniquely distinct feature of : a microphone disposed within the stem and operatively coupled to receive sound through the microphone aperture; a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; a user-interface touch control region disposed on the device housing and operable to control a function of the in-ear listening device; battery charging circuitry coupled to the rechargeable battery and positioned within the device housing; and a power receiving interface coupled to the battery charging circuitry and operable to receive electrical power from an external power source.
Independent Claim 19, identifies a uniquely distinct feature of  at least one acoustic vent formed through the speaker housing to provide a path for acoustic pressure to vent; a rechargeable battery disposed within the device housing; a wireless antenna disposed within the device housing; a user-interface touch control positioned along the tubular portion and operable to control a function of the earbud, the user-interface touch control comprising a sensor that detects motion and position of a user’s finger along a touch control region of the tubular portion; and battery charging circuitry coupled to the rechargeable battery and positioned within the device housing.
The closest prior art to Moller (US20110299713) teaches housing enclosing a folded substrate comprising a number of interconnected electronic components including a Loudspeaker (receiver) unit for presenting an acoustic output signal to user via a Loudspeaker outlet attached to or forming part of a flexible Dome element for locating the hearing aid in an ear canal of a user. In practice, other components (e.g. discrete or integrated circuit components) in addition to the Loudspeaker (receiver) unit are typically located on the Folded substrate. [0074].Moller teaches FIGS. 3-a-c show an embodiment of a folded substrate shaped to follow the fixed outer contour of a battery, substrate and battery being a part of a portable electronic device, as e.g. illustrated in FIG. 1a (parts Folded substrate and Battery)[0068], Figures 3a-3c and [0074] teaches The Housing further encloses a Battery for energizing the components of the hearing 
Bae (US 20040048640) teaches a rechargeable battery (not shown) positioned within the compartment 44. The battery used in one embodiment of the present invention is a rechargeable battery of a type and chemistry generally known in the art, e.g., any lithium ion battery or the like. The headset can include contacts 45, as illustrated in FIG. 1, for engaging a charging device (not shown), which can be part of the base unit 60 (illustrated in FIGS. 9 and 10) to recharge the battery while contained in the battery compartment 44. The battery pack 18 can be designed such that it can be removed from the headset casing 12 and recharged separate from the headset 10. [0042]. At the time of invention, it would have been obvious to one of ordinary skill in the art, to further include a rechargeable battery and contacts for engaging a charging device to recharge the battery to prevent the need of changing the battery each time.

Sheehy (US20060140435) on [0021] and Figures 1 The communication device 140 includes a controller 146. The controller 146 is coupled to a user interface 148, a wireless communication circuit 144, a transmitter 168, and a receiver 170. Other parts of the communication device 140, such as a battery, are known to those of ordinary skill in the art and are not illustrated for the sake of simplicity. [0023] The user interface 148 of the communication device 140 can include a speaker 160, a microphone 162, a display 164, and a keypad 166, for example. In a manner well known to those of ordinary skill in the art, the speaker 160 and the microphone 162 of the communication . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/           Primary Examiner, Art Unit 2651